DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 31 January 2022.
Claims 1-21 are currently pending.  In the Amendment filed 31 January 2022, claims 1, 2, 11, 12 and 18 are amended and claim 21 is new.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The following is acknowledged:
16533499, filed 08/06/2019 is a continuation in part of 16036685, filed 07/16/2018 16036685 Claims Priority from Provisional Application 62533581, filed 07/17/2017 is a continuation in part of 16143243, filed 09/26/2018 ,now U.S. Patent #10515098 and having 1 RCE-type filing therein16143243 Claims Priority from Provisional Application 62564247, filed 09/27/2017 16143243 Claims Priority from Provisional Application 62611974, filed 12/29/2017 16143243 Claims Priority from Provisional Application 62611984, filed 12/29/2017 16143243 is a continuation in part of 15644581, filed 07/07/2017 ,now U.S. Patent #10169486 15644581 Claims Priority from Provisional Application 62457654, filed 02/10/2017 16143243 is a continuation in part of 15644560, filed 07/07/2017 ,now U.S. Patent #10417245 and having 1 RCE-type filing therein15644560 Claims Priority from Provisional Application 62457654, filed 02/10/2017 16143243 is a continuation in part of 15644519, filed 07/07/2017 ,now U.S. Patent #10095756 15644519 Claims Priority from Provisional Application 62457654, filed 02/10/2017

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 May 2022; 30 March 2022; 9 February 2022; 20 December 2021; and 18 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0153603 to Adiba et al (hereafter Adiba) in view of Sanghamitra (hereafter Sanghamitra).
Referring to claim 1, Adiba discloses a system comprising one or more memory devices configured to store instructions thereon, that, when executed by one or more processors (see [0050]), cause the one or more processors to:
receive a publication [metric data] by an agent [collection and storage entity] on an agent communication channel, the publication comprising time series data (see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
identify, based on the publication [metric data], an object entity [resource name] of an entity database associated with the agent, wherein the entity database comprises one or more object entities and relationships between the one or more object entities and one or more data entities [table 210 mapping resources to identifiers] (see [0021]-[0024] and [0036]-[0041]);
identify a data entity related to the object entity based on a relationship of the relationships relating the object entity and the data entity (see [0023] – The processing interface looks up the resource name in a resource database. The resource database may contain a table mapping resources to identifiers.); and
ingest the time series data into the data entity (see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Adiba fails to explicitly teach the further limitations of the receiving being based on a subscription to an agent communication channel, publication comprising data of a physical building entity managed by the agent and the object entity representing the physical building entity.  Sanghamitra teaches managing commercial building systems (see [0002]; [0014]; and [0016]), including the further limitations of 
a building management system (see [0002]; [0014]; and [0016]) to:
receive, based on a subscription to an agent communication channel [subscription with a gateway], a publication by an agent on the agent communication channel [the gateway publishes data], the publication comprising timeseries data of a physical building entity managed by the agent [data object] (see [0029]-[0032] and [0061]); and
an object entity representing the physical building entity (see [0016] and [0030]-[0032]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Adiba utilize a subscription based process in order to poll the data as taught by Sanghamitra and to also have the object data of Adiba represent a building entity in the manner taught by Sanghamitra.  One would have been motivated to do so since Adiba states that the collection entity may poll nodes for data according to various strategies (Adiba: see [0017], lines 11-12) and the subscription strategy of Sanghamitra is merely a specific type of strategy.  Also, one would have been motivated to utilize the process of storing the data with a building management system to represent physical building entities in order to be able to control a building system (Sanghamitra: see [0001]) and the building components are merely tying the invention to a specific technological field.
Referring to claim 3, the combination of Adiba and Sanghamitra (hereafter Adiba/Sanghamitra) teaches the building management system of Claim 1, wherein the instructions cause the one or more processors to:
receive, by a second agent, the publication by the agent on the agent communication channel (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
generate, by the second agent, one or more configuration updates for the agent based on the time series data (Adiba: see [0015] and [0019]); and
ingest the one or more configuration updates into the entity database (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Referring to claim 4, Adiba/Sanghamitra teaches the building management system of Claim 1, wherein the instructions cause the one or more processors to:
receive, by a second agent [processing entity], the publication by the agent on the agent communication channel (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
identify, by the second agent, the data entity related to the object entity based on the relationship of the relationships relating the object entity and the data entity (Adiba: see [0023] – The processing interface looks up the resource name in a resource database. The resource database may contain a table mapping resources to identifiers.); and
ingest, by the second agent, the time series data into the data entity (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Referring to claim 5, Adiba/Sanghamitra teaches the building management system of Claim 1, wherein the agent is associated with the object entity, wherein the publication comprises an author identifier [resource name] identifying the agent (Adiba: see [0023]);
wherein the instructions cause the one or more processors to identify, based on the publication, the object entity by identifying that the agent is associated with the object entity based on the author identifier (Adiba: see [0023]).
Referring to claim 6, Adiba/Sanghamitra teaches the building management system of Claim 1, wherein the system further comprises a device, wherein the device is configured to run the agent, wherein the device is at least one of a sensor, an actuator, or a controller (Sanghamitra: see [0051]; [0053]; Fig 6; and Fig 7).
Referring to claim 7, Adiba/Sanghamitra teaches the building management system of Claim 1, wherein the instructions cause the one or more processors to run the agent (Adiba: see [0050]).
Referring to claim 8, Adiba/Sanghamitra teaches discloses the building management system of Claim 1, wherein the instructions cause the one or more processors to cause the agent to:
monitor the agent communication channel for second time series data, the second time series data comprising abnormal data (Adiba: see [0019] and [0036]-[0040]);
retrieve, from the entity database, third time series data (Adiba: see [0019] and [0036]-[0040]); and
analyze the second time series data and the third time series data to detect the abnormal data (Adiba: see [0019] and [0036]-[0040]).
Referring to claim 9, Adiba/Sanghamitra teaches the building management system of Claim 1, wherein the instructions cause the one or more processors to:
receive second time series data via the agent communication channel, the second time series data published on the agent communication channel by the agent (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.); 
determine whether a second object entity of the entity database associated with the second time series data exists in the entity database (Adiba: see [0023]);
 ingest the second time series data into the entity database based on the second object entity in response to a first determination that the second object entity existing (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.); and 
generating the second object entity and ingest the second time series data into the entity database in response to a second determination that the second object entity does not exist (Adiba: see [0023] – It creates a new identifier for the resource. This allows new resources to be quickly and easily added to the system).
Referring to claim 10, Adiba/Sanghamitra teaches the building management system of Claim 9, wherein the instructions cause the one or more processors to generate the second object entity and ingest the second time series data into the entity database in response to the second determination that the second object entity does not exist [resource it has not seen before] by:
generating the second object entity, a second data entity, and a second relationship between the second object entity and the second data entity (Adiba: see [0023] – It creates a new identifier for the resource. This allows new resources to be quickly and easily added to the system); and
ingesting the second time series data into the second data entity (Adiba: see [0024]).
Referring to claim 11, Adiba discloses a method 
receiving, by one or more processing circuits (see [0050]), a publication [metric data] by an agent [collection and storage entity] on an agent communication channel, the publication comprising time series data (see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
identifying, by one or more processing circuits (see [0050]),  based on the publication [metric data], an object entity [resource name] of an entity database associated with the agent, wherein the entity database comprises one or more object entities and relationships between the one or more object entities and one or more data entities [table 210 mapping resources to identifiers] (see [0021]-[0024] and [0036]-[0041]);
identifying, by one or more processing circuits (see [0050]),  a data entity related to the object entity based on a relationship of the relationships relating the object entity and the data entity (see [0023] – The processing interface looks up the resource name in a resource database. The resource database may contain a table mapping resources to identifiers.); and
ingesting, by one or more processing circuits (see [0050]),  the time series data into the data entity (see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Adiba fails to explicitly teach the further limitations of the receiving being based on a subscription to an agent communication channel, publication comprising data of a physical building entity managed by the agent and the object entity representing the physical building entity.  Sanghamitra teaches managing commercial building systems (see [0002]; [0014]; and [0016]), including the further limitations of 
a building management for a building (see [0002]; [0014]; and [0016]) to:
receive, based on a subscription to an agent communication channel [subscription with a gateway], a publication by an agent on the agent communication channel [the gateway publishes data], the publication comprising timeseries data of a physical building entity managed by the agent [data object] (see [0029]-[0032] and [0061]); and
an object entity representing the physical building entity (see [0016] and [0030]- [0032]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Adiba utilize a subscription based process in order to poll the data as taught by Sanghamitra and to also have the object data of Adiba represent a building entity in the manner taught by Sanghamitra.  One would have been motivated to do so since Adiba states that the collection entity may poll nodes for data according to various strategies (Adiba: see [0017], lines 11-12) and the subscription strategy of Sanghamitra is merely a specific type of strategy.  Also, one would have been motivated to utilize the process of storing the data with a building management system to represent physical building entities in order to be able to control a building system (Sanghamitra: see [0001]) and the building components are merely tying the invention to a specific technological field.
Referring to claim 13, Adiba/Sanghamitra teaches the method of Claim 11, further comprising:
receiving, by the one or more processing circuits via a second agent, the publication by the agent on the agent communication channel (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
generating, by the one or more processing circuits via the second agent, one or more configuration updates for the agent based on the time series data (Adiba: see [0015] and [0019]); and
ingesting, by the one or more processing circuits via the second agent, the one or more configuration updates into the entity database (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Referring to claim 14, Adiba/Sanghamitra teaches the method of Claim 11, further comprising:
receiving, by the one or more processing circuits via a second agent [processing entity], the publication by the agent on the agent communication channel (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
identifying, by the one or more processing circuits via the second agent, the data entity related to the object entity based on the relationship of the relationships relating the object entity and the data entity (Adiba: see [0023] – The processing interface looks up the resource name in a resource database. The resource database may contain a table mapping resources to identifiers.); and
ingesting, by the one or more processing circuits via the second agent, the time series data into the data entity (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Referring to claim 15, Adiba/Sanghamitra teaches the method of Claim 11, further comprising:
monitoring, by the one or more processing circuits via the agent, the agent communication channel for second time series data, the second time series data comprising abnormal data (Adiba: see [0019] and [0036]-[0040]);
retrieving, by the one or more processing circuits via the agent, from the entity database, third time series data (Adiba: see [0019] and [0036]-[0040]); and
analyzing, by the one or more processing circuits via the agent, the second time series data and the third time series data to detect the abnormal data (Adiba: see [0019] and [0036]-[0040]).
Referring to claim 16, Adiba/Sanghamitra teaches the method of Claim 11, further comprising: 
receiving, by the one or more processing circuits, second time series data via the agent communication channel, the second time series data published on the agent communication channel by the agent (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.); 
determining, by the one or more processing circuits, whether a second object entity of the entity database associated with the second time series data exists in the entity database (Adiba: see [0023]);
 ingesting, by the one or more processing circuits, the second time series data into the entity database based on the second object entity in response to a first determination that the second object entity existing (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.); and 
generating, by the one or more processing circuits, the second object entity and ingest the second time series data into the entity database in response to a second determination that the second object entity does not exist (Adiba: see [0023] – It creates a new identifier for the resource. This allows new resources to be quickly and easily added to the system).
Referring to claim 17, Adiba/Sanghamitra teaches the method of Claim 16, further comprising generating, by the one or more processing circuits, the second object entity and ingest the second time series data into the entity database in response to the second determination that the second object entity does not exist [resource it has not seen before] by: generating the second object entity, a second data entity, and a second relationship between the second object entity and the second data entity (Adiba: see [0023] – It creates a new identifier for the resource. This allows new resources to be quickly and easily added to the system); and ingesting the second time series data into the second data entity (Adiba: see [0024]).
Referring to claim 18, Adiba discloses an information management system comprising: 
one or more memory devices configured to store instructions thereon (see [0050]); 
one or more processors configured to execute the instructions (see [0050]) to:
receive a publication [metric data] by an agent [collection, processing and storage entities] on an agent communication channel, the publication comprising time series data (see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
identify, based on the publication [metric data], an object entity [resource name] of an entity database associated with the agent, wherein the entity database comprises one or more object entities and relationships between the one or more object entities and one or more data entities [table 210 mapping resources to identifiers] (see [0021]-[0024] and [0036]-[0041]);
identify a data entity related to the object entity based on a relationship of the relationships relating the object entity and the data entity (see [0023] – The processing interface looks up the resource name in a resource database. The resource database may contain a table mapping resources to identifiers.); and
ingest the time series data into the data entity (see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Adiba fails to explicitly teach the further limitations of the receiving being based on a subscription to an agent communication channel, publication comprising data of a physical building entity managed by the agent and the object entity representing the physical building entity.  Sanghamitra teaches managing commercial building systems (see [0002]; [0014]; and [0016]), including the further limitations of 
receive, based on a subscription to an agent communication channel [subscription with a gateway], a publication by an agent on the agent communication channel [the gateway publishes data], the publication comprising timeseries data of a physical building entity managed by the agent [data object] (see [0029]-[0032] and [0061]); and
an object entity representing the physical building entity (see [0016] and [0030]- [0032]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Adiba utilize a subscription based process in order to poll the data as taught by Sanghamitra and to also have the object data of Adiba represent a building entity in the manner taught by Sanghamitra.  One would have been motivated to do so since Adiba states that the collection entity may poll nodes for data according to various strategies (Adiba: see [0017], lines 11-12) and the subscription strategy of Sanghamitra is merely a specific type of strategy.  Also, one would have been motivated to utilize the process of storing the data with a building management system to represent physical building entities in order to be able to control a building system (Sanghamitra: see [0001]) and the building components are merely tying the invention to a specific technological field.
Referring to claim 19, Adiba/Sanghamitra teaches the information management system of Claim 18, wherein the instructions cause the one or more processors to:
receive, by a second agent, the publication by the agent on the agent communication channel (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
generate, by the second agent, one or more configuration updates for the agent based on the time series data (Adiba: see [0015] and [0019]); and
ingest the one or more configuration updates into the entity database (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Referring to claim 20, Adiba/Sanghamitra teaches the information management system of Claim 18, wherein the instructions cause the one or more processors to:
receive, by a second agent [processing entity], the publication by the agent on the agent communication channel (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.);
identify, by the second agent, the data entity related to the object entity based on the relationship of the relationships relating the object entity and the data entity (Adiba: see [0023] – The processing interface looks up the resource name in a resource database. The resource database may contain a table mapping resources to identifiers.); and
ingest, by the second agent, the time series data into the data entity (Adiba: see [0024] – With the resource identifier corresponding to the resource, the processing entity stores the data in a metrics database.).
Referring to claim 21, Adiba/Sanghamitra teaches the building management system of Claim 1, wherein the agent communication channel is associated with a physical space of a building within which the physical building entity is located (Sanghamitra: see [0016] and [0030]-[0032] – related to the components of a HVAC system).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0153603 to Adiba et al (hereafter Adiba) in view of Sanghamitra (hereafter Sanghamitra) as applied to claims 1 and 11 above, and further in view of US PGPub 2015/0112763 to Goldschneider et al (hereafter Goldschneider).

Referring to claims 2 and 12, while Adiba/Sanghamitra discloses receive, by a second agent, the publication by the agent on the agent communication channel (Adiba: see [0013]; [0016]-[0019]; [0047]; and [0049] – Collection entity passes the metric data to processing entity. When the data is ready for storage, processing entity sends it to storage entity.), Adiba fails to explicitly disclose the further limitation of operate a physical building entity represented by the object entity based on the time series data.  Goldschneider teaches the collection of time series data, including the further limitation of operate a physical building entity represented by the object entity based on the time series data (see [0006] – a facilities manager can take actions).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of Adiba/Sanghamitra to operate a physical building entity as taught by Goldschneider.  One would have been motivated to do so in order to utilize the data which provides capacity planning, failure detection and system optimization (Adiba: see [0002]-[0004]).

Response to Arguments
With regards to Applicant’s prior art arguments, the Examiner has utilized a new prior art to Sanghamitra to teach the newly added limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2019/0258620 – Itado et al teaches using time series data to monitor components of a train.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167